Citation Nr: 0731746	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-24 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression to include as secondary to service-connected 
disability, and if so, whether service connection is 
warranted. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an initial evaluation in excess of 20 
percent for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  He also has service in the United States Army 
Reserves.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the RO previously denied service connection for a 
depression in a July 1993 decision, it did not consider 
whether service connection was warranted for the condition as 
secondary to a service-connected disorder, nor did it 
specifically discuss whether the disability was a 
manifestation of disease due to Persian Gulf War service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that alternative theories of entitlement to 
the same benefit do not constitute separate claims, but are 
instead encompassed within a single claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted 
under a different theory.  Id.; see also Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  Thus the issue regarding 
depression that is properly before the Board is noted on the 
first page of this decision.   

The reopened claim for service connection for depression, and 
the appeal for a higher initial disability evaluation for 
fibromyalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In July 1993, the RO denied service connection for 
depression, and so informed the veteran in August 1993.  

2.  The veteran did not timely disagree with the July 1993 RO 
determination.  

3.  Evidence received since the July 1993 RO decision relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for depression.  

4.  The veteran's bilateral hearing loss originated during 
active service.

5.  Tinnitus was not shown in service or within a year of 
discharge from service, and is not shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection 
for depression is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).  

2.  Evidence submitted since the RO's July 1993 decision is 
new and material with respect to the claim for service 
connection for depression, and the claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (2007).  

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In July 1993, the RO denied service connection for 
depression, finding that while the veteran had inservice 
treatment for depression, the current depression was not 
linked with service by incurrence or aggravation.  The 
veteran was informed of that decision in August 1993, and he 
did not timely disagree.  

Evidence received since the last final denial of service 
connection for depression includes a report of a February 
2005 VA examination containing a diagnosis of major 
depressive disorder and an opinion that the veteran's 
depressive symptoms as likely as not could have been 
aggravated by his service connected disabilities, resulting 
in a chronic disability.  In general, for the purpose of 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  This evidence relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Thus the claim is 
reopened.  



Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Bilateral Hearing Loss

The veteran contends that his exposure to acoustic trauma in 
service, as the result of his work with ammunition, resulted 
in his current hearing loss, and that his military 
occupational duties exposed him to a noisy environment.  He 
reports that he was exposed to noises from forklifts, trucks 
and generators while loading ammunition in service.  He 
stated that after service he was not exposed to any high 
level noise (see, VA examination report of February 2005).  
The Board notes that although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  Collette v. Brown, 82 F.3d 389 (1996).  He 
also is required to show competent evidence of a current 
disability and a link between a current disability and 
service.  

The evidence of record shows that the veteran's MOS was 
ammunition inspector; ammunition specialist; and unit supply 
specialist.  His service records contain tow reports in 
October 1990 documenting right ear defective hearing at 4000 
Hertz on audiometric evaluation, but at separation in March 
1991, his hearing was within normal limits bilaterally.  The 
veteran has a current bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  A June 2000 private audiogram 
showed bilateral defective hearing, as did VA audiometric 
testing in March 2003 and February 2005.  

Although the veteran contends that his hearing loss was 
incurred in active service, the Court has held that while a 
lay person is competent to testify as to facts within his own 
observation and recollection such as visible symptoms, a lay 
party, such as the veteran, is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the veteran 
currently has bilateral hearing loss related to his service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Here, the record contains medical evidence that associates 
the veteran's current bilateral hearing loss with service.  
In this regard, a VA outpatient treatment record dated in 
March 2003 shows that the veteran has bilateral defective 
hearing and contains an opinion regarding the etiology of the 
hearing loss.  The examiner stated that based on the 
bilateral sensorineural hearing loss and military noise 
exposure, it is as likely as not that the hearing loss could 
be related to the veteran's service.  Additionally, on VA 
examination in February 2005, the VA clinician, after 
reviewing the claims file and examining the veteran, 
diagnosed mild to moderately severe sensorineural hearing 
loss bilaterally.  The examiner stated that it was at least 
as likely as not noise trauma in the Army service is the 
etiology of the veteran's high frequency hearing loss in both 
ears.  

As there are uncontradicted, competent, and probative medical 
opinions of record establishing a nexus between the veteran's 
post service diagnosed bilateral hearing loss and claimed 
noise exposure during service, the Board finds that the 
evidentiary record supports a grant of service connection for 
bilateral hearing loss. 

Tinnitus

As with his hearing loss, the veteran contends that he was 
exposed to acoustic trauma in service, and that he has 
tinnitus as a result of this exposure.  As noted above, 
although the veteran is not competent to render a medical 
opinion or formulate an etiology of his current tinnitus, he 
is competent to present evidence of noise exposure.  Collette 
v. Brown, 82 F.3d 389 (1996).  The record does not reflect 
that tinnitus was noted in service; rather the first 
documentation of the disorder is noted in private 
audiological exam dated in June 2000.  At that time, tinnitus 
both ears, mainly in the right ear, was found.  

The veteran has a current diagnosis of tinnitus, and has 
stated that he was exposed to acoustic trauma in service as 
the result of his work with ammunition, and that his military 
occupational duties exposed him to a noisy environment.  The 
Board must now address whether his current tinnitus is 
related to his military service.  It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in doing so, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In June 2000, a private examiner noted in a letter that the 
veteran had tinnitus secondary to high frequency neurosensory 
loss, and that medication effects might also be present.  The 
assessment of tinnitus secondary to high frequency 
neurosensory loss was again noted in a letter from that 
examiner in November 2000.  Additionally, when the veteran 
was seen on outpatient treatment by VA in March 2003, the 
examiner stated that the veteran had constant tinnitus in 
both ears.  The examiner opined that based upon the bilateral 
sensorineural hearing loss and military noise exposure, it is 
as likely as not that this condition could be related to the 
veteran's service.  

On VA examination in February 2005, the examiner noted that 
the veteran reported that his tinnitus began approximately 4 
or 5 years prior but was unsure of the exact date.  The 
examiner stated that the tinnitus was bilateral and constant.  
Addressing the etiology of the tinnitus, the examiner could 
not provide an opinion without resorting to speculation 
because the veteran was not sure of the onset of his 
tinnitus.  It was noted that the veteran reported that he 
possibly had Meniere's disease, and that tinnitus is one 
symptom of Meniere's disease.  

As noted above, the veteran's service medical records are 
negative for complaints of tinnitus or any treatment relating 
to tinnitus.  The private examiner's findings in 2000 are 
general in nature, and do not relate the veteran's tinnitus 
to his military service.  Thus those findings have little 
probative weight.  The VA clinician's finding in March 2003 
is speculative, in that the physician found that tinnitus 
"could be" related to his period of active service.  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2005); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  

On the other hand, the February 2005 VA examiner stated that 
he could not offer an opinion without resorting to 
speculation regarding the etiology of the veteran's tinnitus.  
The examiner offered rationale as to the basis of this 
statement.  The VA examiner also examined the veteran and 
reviewed the veteran's complete claims file, including 
service medical records.  Additionally the examiner noted 
that the veteran has reported that he may have Meniere's 
disease and that tinnitus is one symptom of that disorder.  
This statement further supports his conclusion that an 
opinion on the etiology of the veteran's tinnitus would be 
speculative.  

The available evidence indicates that the veteran complained 
of his tinnitus in 2000, some 10 years after his separation 
from service.  He did not report tinnitus earlier.  In view 
of this period of time after service without any references 
to tinnitus, there is no evidence of a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, because the veteran's tinnitus did 
not become manifest to a compensable degree within one year 
following active service, presumptive service connection is 
not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative medical evidence 
establishing a medical nexus between military service and the 
veteran's current bilateral tinnitus condition.  Thus, 
service connection for bilateral tinnitus is not warranted.

The veteran contends that his current bilateral tinnitus 
condition is related to his active service.  However, as a 
layman, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The weight of the medical evidence indicates that the 
veteran's bilateral tinnitus began many years after service 
and was not caused by any incident of service.  The Board 
concludes that the tinnitus condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is reopening the claim for service connection 
for depression, there is no need to discuss compliance with 
VA duties to notify and assist the claimant, found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning the attempt to reopen this claim.  As to the issue 
of entitlement to service connection for bilateral hearing 
loss, there is no prejudice to the veteran in deciding the 
claim at this time.  VA has satisfied its duty to notify and 
assist to the extent necessary to allow for a grant of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

As to the issue of entitlement to service connection for 
tinnitus, the RO's July 2001 letter describing the evidence 
needed to support the veteran's claim was timely mailed well 
before the December 2002 rating decision.  It described the 
evidence necessary to substantiate a claim for service 
connection,  identified what evidence VA was collecting and 
what VA would do to satisfy the duties to notify and assist, 
and what had been done to help with the claim.  Although that 
letter did not explicitly ask the veteran to send VA whatever 
evidence he had pertaining to his claim, the letter did 
inform him that it was his responsibility to make sure that 
medical records were received by VA.   Additionally, the 
veteran did, in fact, submit evidence to VA.  Another notice 
letter was sent to him in December 2004, which was fully 
compliant with Quartuccio.  

The notice letters did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed by not receiving that 
information, however, because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining some service medical records, obtaining the 
veteran's treatment records at a VA facility, obtaining 
private medical records and scheduling a medical examination.  
He has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for depression and the appeal is 
granted to that extent.  

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is denied. 




REMAND

The veteran claims service connection for depression to 
include as secondary to his service-connected fibromyalgia.  
(See Form 9 received in July 2004).  The record shows that on 
his October 2, 1990 mobilization examination the veteran was 
noted to be on BuSpar, and on periodic examination on October 
18, 1990, he was found to have a history of anxiety and 
depression.  A DA Form 2173 dated in April 1991 indicates 
that the veteran was air-evacuated from Saudi Arabia to the 
Eisenhower Medical Center at Fort Gordon, Georgia, and 
admitted on December 6, 1990, for further evaluation and 
treatment of depression.  At his discharge examination in 
March 1991, his depression was described as resolved, and he 
reported treatment for depression by Dr. Robert T. Whitehead 
of Graniteville, South Carolina, in 1989 and 1990.  

VA examination report of June 1992 shows that the veteran 
reported having his first major depression about five years 
prior, and was placed on BuSpar.  Major depression was 
diagnosed.  It was reported then, and in the veteran's 
statement in June 1992, that he was receiving treatment from 
Dr. Brenda Ratliff at the Carolina Psychiatric Association in 
Aiken, South Carolina.  The veteran also reported in his June 
1992 statement that he had received outpatient treatment at 
the Community Mental Health Services, Fort Gordon, Georgia.

On VA examination in July 2002, the veteran reported that he 
had had a depressed mood prior to service entrance.  Major 
depressive disorder was diagnosed, and the examiner stated 
that he could find no reason for any service connection with 
the major depressive disorder.  On VA examination in February 
2005, the examiner diagnosed major depressive disorder and 
opined that the veteran's problems could have been aggravated 
by his service-connected disabilities.  

The veteran argues that his service connected fibromyalgia is 
more disabling than reflected in the 20 percent evaluation 
initially assigned.  He was examined by VA in June 2002 in a 
Joints examination for this disability, and he underwent a VA 
general medical examination in July 2002.  In his May 2003 
notice of disagreement, the veteran stated that his 
fibromyalgia is worse, and refractory to the treatment he was 
receiving at the time of his examinations in June and July 
2002.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  He should be examined if he reports that his 
disability has worsened since his last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  An additional VA 
examination to determine the extent of any current symptoms 
is warranted.  

The Board finds that further development regarding these 
issues is required prior to a determination.  The appellant 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to authorize VA to 
obtain records of treatment from Dr. 
Robert T. Whitehead of Graniteville, 
South Carolina, in 1989 and 1990, and 
from Dr. Brenda Ratliff at the Carolina 
Psychiatric Association in Aiken, South 
Carolina circa 1992.  If the veteran 
provides authorization, attempt to 
obtain these records.

2.  Obtain records of mental health 
treatment at Community Mental Health 
Services and Eisenhower Medical Center, 
Fort Gordon, Georgia, beginning in 
December 1990 through at least March 
1991.  

1.  Schedule the veteran for a 
psychiatric examination to determine 
whether the veteran's depression is 
related to his active military service or 
to service-connected disability.  The 
claims file must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  For each diagnosis, the 
examiner should offer an opinion with 
complete rationale as to whether the 
disability began in service or, if 
preexisting service, underwent an 
increase in severity beyond the natural 
progress of the disease during service.  
The examiner should also indicate whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
diagnosis is due to or aggravated by his 
service-connected fibromyalgia.  Reasons 
for the opinions should be set forth in 
detail.  

2.  Schedule the veteran for an 
examination to evaluate his service-
connected fibromyalgia.  The claims file 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

3.  Thereafter, readjudicate the claims 
on appeal.  If any benefits sought remain 
denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


